IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 99-10365
                         Summary Calendar


UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

versus

IGNACIO ENRIQUEZ-BLANCO; ROGELIO ALVELAIS,

                                         Defendants-Appellants.

                       - - - - - - - - - -
          Appeal from the United States District Court
               for the Northern District of Texas
                    USDC No. 3:98-CR-221-7-X
                       - - - - - - - - - -
                         November 3, 1999

Before KING, Chief Judge, and SMITH and EMILIO M. GARZA, Circuit
Judges.

PER CURIAM:*

     Counsel appointed to represent Ignacio Enriquez-Blanco on

appeal has filed a brief as required by Anders v. California, 386

U.S. 738 (1967).   Enriquez has filed no response to this brief.

Our independent review of the brief and the record discloses no

nonfrivolous issue for appeal.   Accordingly, counsel’s motion for

leave to withdraw is GRANTED, counsel is excused from further

responsibilities herein, and the APPEAL IS DISMISSED.




     *
        Pursuant to 5th Cir. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5th Cir. R.
47.5.4.